Citation Nr: 1300254	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-07 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to December 12, 2011, and in excess of 70 percent from December 12, 2011, to include the issue of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970, including honorable service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned a 50 percent rating effective August 7, 2007.  The Veteran perfected an appeal to that rating decision.

In an October 2009 rating decision, entitlement to a TDIU was denied and the Veteran did not separately appeal that matter.  However, in viewing the evidence of record, it shows that the Veteran is not working due to his PTSD.  Thus, the Veteran basically continued to claim entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, the Board construes that the issue of entitlement to a TDIU remained on appeal with the claim for a higher rating for PTSD and is addressed below.

In July 2011, the Veteran appeared and testified before the undersigned at a Travel Board hearing at the Waco RO.  The transcript is of record.  Subsequently, in November 2011, the Board remanded the appeal.  Thereafter, a November 2012 rating decision granted a higher disability rating for PTSD of 70 percent, effective December 12, 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).


FINDINGS OF FACT

1.  From August 7, 2007, the Veteran's PTSD has caused occupational and social impairment, with deficiencies in most areas, but has not resulted in total occupational and social impairment.

2.  From August 7, 2007, the Veteran met the schedular criteria for TDIU and his service-connected PTSD precluded him from securing or following a substantially gainful occupation


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no more, for PTSD are met from August 7, 2007.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).

2.  As of August 7, 2007, the Veteran is individually unemployable by reason of his service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in September 2007 and November 2011.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating, meaning higher than the 20 percent he received after appealing the initial 10 percent rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Veteran also was provided a hearing before the undersigned Acting Veterans Law Judge (VLJ), during which the Veteran presented oral argument in support of the claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this regulation.  These two duties consist of:  (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the presiding VLJ fully discussed the aspects of the claim, solicited whether there was missing evidence, and ultimately remanded this case for the development to be undertaken.  Neither the Veteran nor the Veteran's representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conducting of that Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that the Veteran had actual knowledge of the elements necessary to substantiate the claim for benefits as the Veteran fully explained the relevant contentions and medical history and why it is the Veteran's belief that a higher rating is warranted.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board, resultantly, may proceed to adjudicate these claims based on the current record.

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Board remanded this case for another VA examination which was afforded to the Veteran in December 2011.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination report is thorough and supported by the record.  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Furthermore, in obtaining this additional medical examination, the Board is satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

In this case, the Veteran filed a claim of service connection for PTSD in August 2007.  VA clinical records dated that same year revealed that the Veteran had been experiencing sleep disturbance, anxiety, nightmares, and depression.  He stated that he was "hyperemotional" and only enjoyed his family members.  His energy was low and his concentration was impaired.  He had gained over 40 pounds.  He denied having any hallucinations, but did visualize war atrocities in his nightmares.  He shared an incident when his 6 year old granddaughter had jumped on his back causing him to have a startle reaction so he shook her off.  Although she was unharmed, he felt excessive guilt over it.  He described having mistrust of others as well as emotional estrangement and irritation.  He stated that he had resigned from his job due to anxiety.  He was diagnosed as having PTSD with a GAF ranging from 45 to 50.

In July 2008, the Veteran was afforded a VA examination, but it pertained to other medical issues.  

In a September 2008 rating decision, service connection for PTSD was denied.  Interestingly, and as pointed out by the Veteran's representative, the Veteran was awarded VA pension benefits, based predominantly on his PTSD, although it was only evaluated as being 30 percent disabling at that time.  Nevertheless, the conclusion was that the Veteran was disabled due mostly to that disorder, and the grant was therefore made on an extraschedular basis.  The Veteran appealed the denial of service connection.  

Subsequently, stressors that the Veteran had reported were verified.  In addition, he was afforded a VA psychiatric examination in March 2009.  The Veteran related that he was having flashbacks, a depressed mood, sadness, frequent nightmares, insomnia, crying spells, guilt, anhedonia, and that he tried to avoid thinking about Vietnam.  Mental status examination revealed that the Veteran was casually dressed and well groomed.  He was verbal, but denied clear memories of Vietnam.  The Veteran was cognitively intact.  His affect was depressed.  he reported a decline in his concentration and short term memory.  He also mentioned an earlier stroke and related that since that time, he would sometimes get lost.  He also related that he had begun having passive suicidal thoughts since about 5 years ago.  He did not describe psychotic symptoms or homicidal ideation.  The Veteran indicated that there was a significant impact on his employment.  He last worked for an 8 year period, but only because he worked for himself.  He got along with his family and neighbors, but otherwise did not have many other social interactions.  The examiner discussed the criteria for PTSD as well as psychological testing results and determined that the Veteran met the criteria.  His GAF at this time was 50.  The Veteran also had a mood disorder and vascular dementia.  

In an April 2009 rating decision, service connection for PTSD was granted and a 50 percent rating was assigned effective August 7, 2007, the date of the claim for service connection.  The Veteran appealed the assigned rating.  

Subsequently, records were received from the Social Security Administration (SSA) which showed that this agency determined that the Veteran was disabled as of January 1, 2007.

In October 2009, the Veteran was afforded another VA psychiatric examination.  At that time, the examiner noted that the Veteran did not report any significant change in his symptoms since the last VA examination.  He did report that he woke up in the middle of the night to check the outside perimeter of his home.  He had recurring dreams which he called "back-flashes" in which he saw himself in different aspects of battle in Vietnam.  He also reported that he had anger outbursts which he had poor control over.  He also indicated that he had episodes wher3e he would stare off into space.  He said that he experienced sleep disturbance and hypervigilance and described another episode with his granddaughter when she snuck up on him, so he grabbed her and almost hurt her.  The Veteran reported the same work history, noting that he could not continue to run his business without his son because he had problems dealing with the customers.  He related that he felt that he could not work because he could not get along with others, had problems concentrating, and he would get angry which was a big problem.  The Veteran stated that he lived with his wife as well as one of his sons.  He got along well with his family, but his wife said that he tended to be withdrawn and did not like being around other people.  Mental status examination was consistent with the prior examination.  Also, the GAF remained the same.  The examiner noted that it appeared that the Veteran's defense mechanism included significant repression and episodes of dissociation.  Subsequent outpatient records showed that the Veteran continued to endorse psychiatric symptoms with his GAF fluctuating in the 40's..

At his Board hearing, the Veteran reported that he had depression, frustration, nightmares, anger, memory loss, and concentration issues.  His wife indicated that he was calmer when she was present.  The Veteran described how he would call family members when he needed to calm down.  He related that he was not taking medication because he did not like the way that it made him feel.  He again described why he retired, stating that he could not get along with employees or customers.  He also reported having road rage issues.  The Veteran stated that he had sleep disturbance and said that he checked the perimeter of his house about every other day, from the outside.  

In December 2011, the Veteran was afforded another VA examination.  It was noted that the Veteran had panic attacks, anxiety, impulsive anger outbursts, and dissociative symptoms.  The examiner also cited to his other diagnoses of a mood disorder and dementia which also affected his moods and his memory skills.  Under the section for symptoms, the examiner indicated that he Veteran had depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss as well as severe memory loss (the dementia), flattened effect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, obsessional rituals, impaired impulse control, and disorientation to time and place.  However, it was felt that he was capable of managing his financial affairs.  The Veteran reported a decline in his social relationships and reported that he only interacted with his family.  He indicated that he would call his wife when he had a panic attack and had threatened suicide.  It was noted that he Veteran's stroke had resulted in the speech impairment and memory issues.  The examiner concluded that the Veteran had a GAF of 40 and while he did not have total occupational and social impairment, he did have deficiencies in most areas, citing the criteria for a 70 percent rating which was thereby met.  

In a subsequent November 2012 rating decision, the disability rating was increased to 70 percent from December 12, 2011, the date of the VA examination.  

In viewing the evidence as a whole, the Board finds that the criteria for a 70 percent rating have been met for the entire appeal period.  Although the Veteran's GAF score has fluctuated, it also consistently reflected impairment that was serious or worse.  The Veteran has also consistently reported and exhibited psychiatric symptoms which are compatible with the 70 percent rating.  He has had suicidal ideation; obsessional rituals; panic attacks and depression affecting his ability to function independently as he is dependent on his wife, impaired impulse control, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships outside of his immediate family.  The most recent VA examiner specifically cited to the rating criteria for a 70 percent rating, determining that the Veteran had occupational and social impairment, with deficiencies in most areas.  However, as noted, the Board finds that the Veteran had previously exhibited symptoms reflective of that level of impairment.  However, a 100 percent rating is not warranted because he has not exhibited gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, or that that he is intermittently unable to perform activities of daily living (including maintenance of minimal personal hygiene).  Although the Veteran has some disorientation and memory issues, they are attributed to his stroke-related dementia.  

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas since a medical professional made that determination and the description in the records of his symptoms are consistent with those provided for the 70 percent rating.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a rather recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, though, the symptoms associated with the PTSD, are not shown to cause any impairment that is not already contemplated by the applicable diagnostic code, and the Board finds that the schedular rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extra-schedular rating is not warranted.

However, having said that, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for higher compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  However, there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an higher rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).; see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the question of TDIU entitlement may be considered a component of an appealed higher rating claim only if the TDIU claim is based solely upon the disability or disabilities that are the subject of the higher rating claim.  VAOPGCPREC 6-96.  That is the case here.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The record must reflect that circumstances, apart from nonservice-connected conditions and advancing age, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran meets the schedular criteria per 38 C.F.R. § 4.16(a) as of August 7, 2007, the date of service connection for PTSD.  The essential issue is whether the Veteran's service-connected PTSD precludes him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  A 70 percent rating contemplates an impairment in the ability to perform substantially gainful employment due to the Veteran's service-connected PTSD.  The Veteran is unemployed and has been for years.  The record is replete with reports that he cannot get along with those outside his immediate family due to anger outbursts and irritability.  In viewing this medical evidence of record, as well as the Veteran's statements and those of his wife, the Board finds that he has been precluded from employment due to his PTSD since service connection was granted.  The Board has resolved all reasonable doubt in this case in the Veteran's favor. Accordingly, a TDIU is warranted.


ORDER

A 70 percent rating for PTSD is granted from August 7, 2007, , subject to the law and regulations governing the payment of monetary benefits.

A TDIU is granted from August 7, 2007, , subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


